Order entered September 17, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01398-CR
                              No. 05-19-01399-CR
                              No. 05-19-01485-CR

                       DONNELL SLEDGE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
            Trial Court Cause Nos. F17-56048, F17-56046, F17-5604

                                    ORDER

       Before the Court are appellant’s counsel’s June 4, 2021 and June 21, 2021

motions for leave to withdraw as appointed counsel on appeal due to conflict of

interest.

       We ORDER counsel to respond WITHIN TEN DAYS OF THIS

ORDER, with:
      (1) supplementation of her motion to withdraw with explanations of the

conflicts of interest cited in her June 4 and 21 motions; OR

      (2) reply that she intends to stand on her filed June 4 and 21 motions; OR

      (3) withdrawal of her June 4 and 21 motions.

      Also before the Court is the State’s September 2, 2021 motion for rehearing.

If counsel intends to withdraw her June 4 and 21 motions, we request she file

appellant’s response to the State’s motion WITHIN TWENTY DAYS OF THIS

ORDER.

                                             /s/   DAVID J. SCHENCK
                                                   JUSTICE